Case 3:20-cv-00137-RDM-CA Document 10 Filed 08/10/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TARUN PATEL, ; Civil No. 3:20-cv-137
Petitioner . (Judge Mariani)
;
WARDEN CRAIG A. LOWE,
Respondent
MEMORANDUM
I, Background

On January 17, 2020, Petitioner Tarun Patel (“Patel”), a native and citizen of India,
filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241 challenging his
continued detention by the United States Immigration and Customs Enforcement (“ICE’).
(Doc. 1). In the petition, Patel requested release from custody on an order of supervision.
(Id. at p. 4). At the time his petition was filed, Patel was housed at the Pike County
Correctional Facility, Lords Valley, Pennsylvania.

On August 8, 2020, Respondent filed a suggestion of mootness stating that Patel
was released on an order of supervision on July 16, 2020. (Doc. 9). Respondent argues
that the habeas petition is therefore moot. (/d.). In an effort to ascertain the custodial status
of Patel, the Court accessed the United States Immigration and Customs Enforcement

Online Detainee Locator System, which revealed that Patel is no longer in the custody of
Case 3:20-cv-00137-RDM-CA Document 10 Filed 08/10/20 Page 2 of 3

that agency.’ For the reasons set forth below, the Court will dismiss the habeas petition as
moot.
il. Discussion

Article Ill of the Constitution dictates that a federal court may adjudicate “only actual,
ongoing cases or controversies.” Lewis v. Continental Bank Corp., 494 U.S. 472, 477
(1990); Burkey v. Marberry, 556 F.3d 142, 147 (3d Cir. 2009). “[A] petition for habeas
corpus relief generally becomes moot when a prisoner is released from custody before the
court has addressed the merits of the petition.” Diaz-Cabrera v. Sabol, 2011 U.S. Dist.
LEXIS 124195, *3 (M.D. Pa. 2011) (quoting Lane v. Williams, 455 U.S. 624, 631 (1982)).
Thus, when a petitioner, who challenges only his ICE detention pending removal and not
the validity of the removal order itself, is released from custody, the petition becomes moot
because the petitioner has achieved the relief sought. See DeFoy v. McCullough, 393 F.3d
439, 444 (3d Cir. 2005) (“[A] petition for habeas corpus relief generally becomes moot when
a prisoner is released from custody before the court has addressed the merits of the
petition.”).

In the present case, the habeas petition challenges Patel’s continued detention
pending removal. (See Doc. 1). Because Patel has since been released on an order of

supervision, the petition no longer presents an existing case or controversy. See Nunes v.

 

1 Upon entering Patel’s alien registration number, A093-457-552, and his country of birth, India,
into the Online Detainee Locator System, https://locator.ice.gov/odls/homePage.do, the results returned no
matches for any such detainee.

2
Case 3:20-cv-00137-RDM-CA Document 10 Filed 08/10/20 Page 3 of 3

Decker, 480 F. App’x 173, 175 (3d Cir. 2012) (holding that petitioner's release from
immigration detention on an order of supervision rendered his § 2241 habeas petition moot).
Further, Patel has received the relief he sought, namely, to be released from ICE custody
on an order of supervision. See id. (ruling that conditional release pending removal
rendered the habeas petition moot); see also Sanchez v. Attorney General, 146 F. App’x
547, 549 (3d Cir. 2005) (holding that the habeas petition challenging the petitioner's
continued detention by ICE was rendered moot once the petitioner was released).
Consequently, the instant habeas corpus petition will be dismissed as moot. See Blanciak
v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“If developments occur
during the course of adjudication that eliminate a plaintiff's personal stake in the outcome of
a suit or prevent a court from being able to grant the requested relief, the case must be
dismissed as moot.”).

A separate Order shall issue.

 

 

Robert D. Mariani
United States District Judge

Dated: August fp , 2020
